Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, reading on claims 1-10, in the reply filed on 4/27/2021 is acknowledged.  The traversal is on the ground(s) that a search relating to the claimed invention of one group will identify references that are material to the claimed invention of another group and there is no burden on the Patent Office.  This is not found persuasive because the restriction requirement was made under the Unity of Invention requirement; groups I, II, and III lack unity of invention because they do not have a special technical feature which makes a contribution over the prior art.
Applicant's election with traverse of species A4 in the reply filed on 4/27/2021 is acknowledged.  The traversal is on the ground(s) that: no argument is made concerning the species requirement.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 7a-c, 85 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
            The disclosure is objected to because it contains references to claims.  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim numbers should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least a first column”, "the column” and “the at least one column”.  There is insufficient antecedent basis for this limitation in the claim.  The claim uses inconsistent terminology for defining the first column.  The Examiner suggests using consistent language.  Further, it is not clear how many columns are in the system.  Claims 2-10 are rejected as well. 
In regard to claim 4, the limitation “the or each outlet sensor” renders the claim indefinite.  It is not clear if there is one or multiple outlet sensors.  
In regard to claim 4, the limitation “the or each column” renders the claim indefinite.  It is not clear if there is one or multiple columns.  
Claim 7 recites the limitation "the outlet sensor of the second column".  There is insufficient antecedent basis for this limitation in the claim.  A second column has not been defined and an outlet sensor associated with the second column has not been defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2008/153472 by Bryntesson et al. (Bryntesson).
In regard to claim 1, Bryntesson teaches a method for purifying a target product in a flow-through chromatography system comprising at least a first column loaded with feed material from a feed source (P9/L28 to P10/24).  Bryntesson teaches the at least first column is purged after binding of impurities to produce purged material (P11/L9-25).  Bryntesson teaches the purged material from the column is passed upstream of the at least one column to be re-purified (P11/L9-25).  
In regard to claim 9, Bryntesson teaches the flow-through chromatography system is a continuous chromatography system at least three columns wherein at least partly purified feed material flow through the at least first column after binding of impurities and wherein the 
In regard to claim 10, Bryntesson teaches the method comprises loading each column in the flow-through chromatography system consecutively (P9/L28 to P11/4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/153472 by Bryntesson et al. (Bryntesson), as noted above.
In regard to claim 2, Bryntesson teaches said upstream passing of the purged material is passing to the feed source (P9/L28 to P10/24; P11/L9-25); the term “feed” is interpreted in light of the instant specification as “a liquid which contains two or more compounds to be separated.” (see instant specification at page 6, lines 2-4). 
Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
claim 3, Bryntesson teaches providing an outlet sensor arranged downstream of the at least first column (P10/L7-24; P13/L16-20).  Bryntesson teaches loading the first column with feed material from the feed source (P10/L7-24).  Bryntesson teaches detecting impurity breakthrough based on a signal detected by the outlet sensor of the first column (P10/L7-24; P13/L16-20).  Bryntesson teaches when a predetermined impurity breakthrough is detected, disconnecting the first column from the feed source (P10/L7 to P11/L4).  Bryntesson teahces purging partly purified feed material from the first column using a purging buffer (P11/L9-25).  
Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
In regard to claim 4, Bryntesson teaches each outlet sensor is a UV sensor and the predetermined impurity breakthrough corresponds to a predetermined percentage of impurities in a target product downstream of each column (P10/L7-24; P13/L16-20). 
In regard to claim 5, Bryntesson teaches impurities in the target product at the breakthrough point (P10/L7-24; P13/L16-20).  Bryntesson does not teach a specific percentage In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 6, Bryntesson teaches the method further comprises dynamically controlling the impurity breakthrough (P10/L7-24; P13/L16-20). 
Bryntesson does not explicitly teach the UV sensor is upstream each column; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place a UV sensor on an upstream location in order to detect desired components at a desired location in the system, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
claim 7, Bryntesson teaches the flow-through chromatography system further comprises a second column (P9/L28 to P10/24).  Bryntesson teaches directing the feed material to the second column when disconnecting the first column from the feed source (P9/L28 to P10/24).  Bryntesson teaches detecting impurity breakthrough based on a signal detected by the outlet sensor of the second column (P9/L28 to P10/24).  Bryntesson teaches when a predetermined impurity breakthrough is detected by the sensor of the second column, disconnecting the second column from the feed source (P10/L7 to P11/L4)).  Bryntesson teaches purging partly purified feed material from the second column using purging buffer (P10/L7 to P11/L4)).  
Bryntesson does not explicitly teach the purged material is passed through the same feed source.  However, Bryntesson teaches a person of skill in the field will understand it is not essential to discard any outflow; a person of skill can decide whether to direct the flow before, at, or after the breakthrough; a person of skill can determine when to redirect the feed in relation to breakthrough curves; the system is a repetitive loop; wash liquid and feed may be applied simultaneously; flow rate regulation is achieved using appropriate valves.  
One of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose the location of the feed in order to create an efficient system, minimize discarded flow, in a continuous system. 
In regard to claim 8, Bryntesson teaches regenerating the first column after purging partly purified feed material from the first column using a regenerating buffer (P7/L5-17).  Bryntesson teaches directing the feed material to the first column when disconnecting the second column from the feed source (P7/L5-17). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777